Title: To John Adams from Benjamin Franklin, 30 November 1780
From: Franklin, Benjamin
To: Adams, John


     
      Sir
      Passy Nov. 30. 1780
     
     I have had a severe Fit of the Gout which has confined me six Weeks; but it is now going off, and I flatter myself that it has done me a great deal of Good.
     
     I have just received a Letter from Dr. Ezra Stiles, of which the inclosed is an extract. Please to communicate it to Mr. Searle, and then give it to M. Dumas if you judge it proper for Publication. I have also a large and particular Account of Arnolds Treachery. There is not time to transcribe it for this Post, but you shall have it per next. I have the honour to be with great Esteem Sir Your Excellency’s most obedt & most humble Servant
     
      B Franklin
     
     
      Enclosed is a Letter for you which came by the same Ship.
     
    